Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Natalie Kadievitch on 12/21/2020.
The application has been amended as follows:
	--Claim 1.	(Currently Amended) A wire electrical discharge machine performing electrical discharge machining on a workpiece by supplying, according to machining conditions, machining current from a machining power unit to an electrode gap formed between a wire electrode and a workpiece, comprising:
	a plurality of switching elements connected in parallel with each other, wherein each of the plurality of switching elements supply the machining current to the electrode gap at the same time to perform electrical discharge machining; 
	a plurality of switches each connected in series with one of the switching elements to separate each of the switching elements from each other, wherein the 
	a control device configured, only when at least one of the switching elements fails, to disconnect only the failed switching elements by means of the switches and to change the machining conditions in accordance with the number of the failed switching elements, wherein the failed switching elements are not replaced with other switching elements and the machining current is supplied by a remainder of the plurality of switching elementsduring the machining of the workpiece. 

 	--Claim 11.	(Currently Amended) A machining method for a wire electrical discharge machine performing electrical discharge machining on a workpiece by supplying machining current from a machining power unit to an electrode gap formed between a wire electrode and a workpiece according to machining conditions, wherein
	the wire electrical discharge machine comprises:
	a plurality of switching elements connected in parallel with each other, wherein each of the plurality of switching elements supply the machining current to the electrode gap at the same time to perform electrical discharge machining; and
	a plurality of switches each connected in series with one of the switching elements to separate each of the switching elements from each other, wherein the plurality of switches are normally-on switches which are normally closed,
	the machining method comprising a control step of disconnecting only the failed switching elements by means of the switches and changing the machining conditions in accordance with the number of the failed switching elements only when at least one of the switching elements fails, wherein the failed switching elements are not replaced with during the machining of the workpiece.
 	

Reason for allowance  
  	The following is an examiner’s statement of reasons for allowance: as for claims 1, and 11, the closest prior art, Kaneko et al (6130816), teach wire electrical discharge machine performing electrical discharge machining on a workpiece by supplying, according to machining conditions, machining current from a machining power unit to an electrode gap formed between a wire electrode and a workpiece, that includes a plurality of switching elements connected in parallel with each other, and a plurality of switches each connected in series with one of the switching elements to separate each of the switching elements from each other, wherein the plurality of switches are normally-on switches which are normally closed and control device configured, only when at least one of the switching elements fails, to disconnect only the failed switching elements.  However based on the amendment to claims 1, and 11, the combination of the prior arts, Kaneko et al (6130816), do not teach wherein the failed switching elements are not replaced with other switching elements and the machining current is supplied by a remainder of the plurality of switching elements during the machining of the workpiece.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the other elements of the independent claim.
Therefore, claims 1-13 are now in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715